By the Court.
This is a case under the workmen’s compensation act. The case was heard by the Industrial Accident Board under claim for review whose finding and ruling, reversing the single member, were that upon all the evidence the petitioner “has not sustained the burden of proving that the death of her husband . , . was due to or causally related to a personal injury arising out of and in the course of his employment.” These words plainly mean that the board was not convinced by a fair preponderance of the evidence that there was a connection between the employment as cause and the death of the deceased employee as result. They do not mean that the board ruled as matter of law that there was no evidence to support a finding in favor of the dependent. Sponatski’s Case, 220 Mass. 526. Whether the evidence convinced the board or not on this vital point was a pure question of fact and not of law. Its decision called for sound judgment in weighing evidence and in reaching a final conclusion. *88It is too clear for discussion that the board was not bound as matter of law to make a finding in favor of the dependent. There were circumstances concerning the alleged injury and the physical condition of the employee which might have been found insufficient to afford ground for finding a causal connection between the employment and the death of the employee. The evidence need not be reviewed. The findings of the board on the facts are not subject to review. The decision of the board is final and can be reversed only when unsupported by any evidence. The case at bar is governed by Pass’s Case, 232 Mass. 515, and many like decisions.

Decree affirmed.